     Case: 1:20-cv-00983 Document #: 8 Filed: 02/17/20 Page 1 of 2 PageID #:100




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

GEORGE PAPPAS, individually and                      )
on behalf of all others similarly situated,          )
                                                     )
                       Plaintiff,                    )
                                                     )
       v.                                            )       Case No. 1:20-cv-00983
                                                     )
                                                     )       Judge: Manish S. Shah
AUTO CLUB INSURANCE ASSOCIATION,                     )
                                                     )
                       Defendant.                    )


  DEFENDANT AUTO CLUB INSURANCE ASSOCIATION'S MOTION TO DISMISS
   PLAINTIFF'S CLASS ACTION COMPLAINT OR IN THE ALTERNATIVE, TO
   DISMISS PLAINTIFF’S ACTUAL CASH VALUE ALLEGATIONS AND MULTI-
                       STATE CLASS ALLEGATIONS

       Pursuant to Federal Rules of Civil Procedure (“FRCP”) 12(b)(6) and 12(b)(1), and Federal

Rule of Civil Procedure 23, Defendant Auto Club Insurance Association ("Defendant" or

"ACIA") moves to dismiss with prejudice the Complaint of Plaintiff George Pappas (“Plaintiff”)

or in the alternative to dismiss with prejudice Plaintiff’s allegations relating to the payment of

actual cash value and/or the multi-state class allegations. Plaintiff’s Complaint fails to state a

valid claim for breach of contract or unjust enrichment and Plaintiff lacks standing to bring the

unjust enrichment claims as well as the multi-state class claims.

       WHEREFORE, and for the reasons stated in Defendant’s Memorandum of Law In

Support Of Its Motion to Dismiss Plaintiff’s Class Action Complaint, Or In The Alternative To

Dismiss Plaintiff’s Actual Cash Value Payment And/Or Multi-State Class Allegations, Plaintiff’s

Complaint should be dismissed. In support of this Motion, Defendant submits the above indicated

supporting Memorandum of Law.



                                                 1
     Case: 1:20-cv-00983 Document #: 8 Filed: 02/17/20 Page 2 of 2 PageID #:101




       The undersigned Counsel for Defendant has spoken with Attorney Jeffrey A. Berman, one

of the Counsel for Plaintiff, and Defendant’s Motion to Dismiss is a contested Motion.


       Respectfully submitted this 18th day of February, 2020.


                                            /s Nick Papastratakos
                                            Nick Papastratakos (6194210)
                                            Hilbert & Power, Ltd.
                                            77 West Washington Street
                                            Suite 1217
                                            Chicago, Illinois 60602

                                            Attorneys for Auto Club Insurance Association




                                               2
